[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                          FILED
                          ------------------------------------   U.S. COURT OF APPEALS
                                    No. 06-11949                   ELEVENTH CIRCUIT
                                                                       NOV 29, 2006
                             Non-Argument Calendar
                                                                    THOMAS K. KAHN
                          ------------------------------------
                                                                         CLERK

                            Agency No. A79-097-744

JARVY ALEX POSADA-LOPEZ,

                                                                      Petitioner,

                                        versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                      --------------------------------------------
                        Petition for Review of a Decision
                      of the Board of Immigration Appeals
                      --------------------------------------------

                              (November 29, 2006)

Before EDMONDSON, Chief Judge, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

      Jarvy Arlex Posada-Lopez petitions this Court, through counsel, for review

of the order of the Board of Immigration Appeals (“BIA”) denying his motion to

reopen his removal proceedings. Posada-Lopez filed the motion to reopen after
the BIA affirmed the order of the immigration judge (“IJ”) denying him asylum,

withholding of removal, and relief under the United Nations Convention Against

Torture and Other Cruel, Inhuman, or Degrading Treatment or Punishment

(“CAT”). We dismiss his petition in part and deny it in part.

      Posada-Lopez, a native and citizen of Colombia, alleged in his application

for asylum, withholding of removal, and CAT relief that he had suffered

persecution from the Revolutionary Armed Forces of Colombia (the “FARC”) due

to his political opinion and membership in a social group and that he feared for his

life if he returned to Colombia. The IJ denied Posada-Lopez’s application; and, on

24 October 2005, the BIA affirmed the IJ’s denial. On 20 January 2006, Posada-

Lopez filed a motion to reopen his removal proceedings and provided new

affidavits by persons supporting his claim that the FARC continued to look for

him in Colombia. The BIA denied Posada-Lopez’s motion to reopen on 27

February 2006. On 29 March 2006, Posada-Lopez filed the instant petition for

review of the BIA’s denial of his motion to reopen.

      We first review de novo whether we have subject matter jurisdiction in this

case. Brooks v. Ashcroft, 283 F.3d 1268, 1272 (11th Cir. 2002). While we

generally have jurisdiction to review final orders of removal, the petition for

review must be filed within 30 days of the date of the final order of removal. See

                                          2
8 U.S.C. § 1252(b)(1). The statutory time limit for filing a petition for review in

an immigration case is mandatory and jurisdictional; and the 30-day filing

deadline is not tolled by the filing of a motion to reopen removal proceedings. See

Dakane v. U.S. Attorney Gen., 399 F.3d 1269, 1272 n.3 (11th Cir. 2004) (citing

Stone v. INS, 115 S.Ct. 1537, 1544 (1995)).

      In his brief on appeal, Posada-Lopez makes no argument about the BIA’s

denial of his motion to reopen. Instead, he only challenges the IJ’s denial of his

application for relief from removal, which was affirmed by the BIA on 24 October

2005. Posada-Lopez did not file his petition for review with this Court until 29

March 2006, which was well over 30 days after the BIA’s final removal order.

The filing of Posada-Lopez’s motion to reopen on 20 January 2006 did not

suspend the finality of the underlying BIA order and did not toll the review period.

See id. Posada-Lopez’s petition is untimely for the BIA’s 24 October 2005

decision. Therefore, to the extent Posada-Lopez argues that the BIA erred in

denying his claims for asylum and withholding of removal, we lack jurisdiction to

consider those arguments and dismiss the petition for review about Posada-

Lopez’s final order of removal.

      Because Posada-Lopez’s petition is timely only on the BIA’s 27 February

2006 order denying his motion to reopen, the scope of our review is limited to that

                                          3
order. But, as we have discussed, review of Posada-Lopez’s brief on appeal shows

that he makes no argument about his motion to reopen. Because Posada-Lopez

has failed to brief the denial of his motion to reopen, this issue is abandoned; and

we do not consider it. See Mendoza v. U.S. Attorney Gen., 327 F.3d 1283, 1286

n.3 (11th Cir. 2003) (stating that issue not raised on appeal is abandoned). We

deny Posada-Lopez’s petition for review of the denial of the motion to reopen.

      DISMISSED IN PART; DENIED IN PART.




                                          4